Exhibit 99.1 News AnnouncementFor Immediate Release NEXSTAR BROADCASTING SECOND QUARTER NET REVENUE RISES 42.0% TO A RECORD $126.2 MILLION - Net Revenue Growth Drives Record 2Q Operating Income of $28.2 Million, Adjusted EBITDA of $42.9 Million, and Free Cash Flow of $20.5 Million - Irving, TX – August 7, 2013 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported record financial results for the second quarter and six months ended June 30, 2013 as summarized below: Summary 2013 Second Quarter Highlights ($ in thousands) Three Months Ended June 30, Six Months Ended June 30, Change Change Local Revenues $ $ +40.9
